PER CURIAM. It appears to the court that: This court accepted the surrender of the license of Wayne R. Williams to practice law in the State of Arkansas upon his petition and the recommendation of the Supreme Court Committee on Professional Conduct, upon conditions set out in a per curiam order entered July 19, 1976, viz: Accordingly, we deem it appropriate to accept surrender of petitioner’s license for a two-year period, but this does not mean petitioner will be automatically reinstated at the end of this period. Petitioner will only be readmitted upon a satisfactory showing to the Board of Law Examiners that his character and integrity are such that he deserves readmittance. Another condition of the suspension is that petitioner refrain from assisting any other attorney engaged in the practice of law and from accepting employment by any other attorney in any capacity whatever during the term of his suspension. The burden of proof shall rest upon petitioner in making those showings to the Board of Law Examiners. The State Board of Law Examiners has certified that it has conducted a hearing as a result of which it found: (a) that Wayne R. Williams has satisfactorily shown that his character and integrity are such that he deserves readmission; and, (b) that Wayne R. Williams has refrained from assisting any attorney engaged in the practice of law and has not accepted employment from any attorney in any capacity during the term of his suspension. It is therefore ordered that Wayne R. Williams be readmitted to the practice of law and that his license to do so be reissued. Harris, C.J., and Byrd and Hickman, JJ., dissent.